Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the s a me, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20   are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following limitations are not described in the specification in a way to reasonably convey inventorship:
Claim 1 recites selecting microbes to assist seed growth and providing the microbes to help the seed during early stage growth; 
Claim 6 recites comprising embedding the microbes in a fertilizer;
Claim 7 recites coating the seed with the microbes;
Claim 9 recites  comprising financing the seed based on blockchain data;
Clam 11 recites  each generation of the microbes are iteratively grown in a
feedback loop;

Claim 15 recites comprising capturing a leaf image and determining soil properties based
from the leaf image.
Claim 18 recites providing seeds that provide food low in starch and sugar for a diabetic consumer.
 
 	To satisfy the written description requirement, applicants may convey reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.
Applicants may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. See, e.g., Vas-Cath, 935 F.2d at 1565,19 USPQ2d at 1118.
With regard to the description requirement, applicants' attention is invited to consider the decision of the Court of Appeals for the Federal Circuit, which holds that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601,1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)].
 The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species or by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical 
Neither  the instant specification nor the claims have demonstrated common structure and/or function for the claimed genus of "microbes", or a representative number of species for microbes with the claimed characteristics.     The   application does not provide any of the aforementioned factors such as identity of the microbial mixture with a predetermined microbial population characteristics with predetermined plant growth property that would provide evidence of possession of the claimed genus.   
In addition, the specification is nonenabling with respect to  selecting microbes to assist seed growth and providing the microbes to help the seed during early stage growth;  embedding the microbes in a fertilizer; coating the seed with the microbes; financing the seed based on blockchain data; generation of the microbes are iteratively grown in a feedback loop; iteratively growing to increase microbes providing the predetermined end product property, comprising checking genetic data of each generation of microbes in a feedback loop to increase or decrease predetermined members of the microbes to achieve the determined end product property; capturing a leaf image and determining soil properties based from the leaf image, providing seeds that provide food low in starch and sugar for a diabetic consumer. These may be sought after end result, but identifying the end result does not establish invention of the compound that effectuates the end result. 

Claim Rejections - 35 USC § 112
Claims  1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA),
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the
invention.

Specification. Nor does the specification provide a standard for ascertaining the requisite degree.  Moreover,  one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not supply some standard for measuring the scope of the term. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A
claim that requires the exercise of subjective judgment without restriction may render the claim
indefinite. See MPEP 2173.05(b), section IV.
 	Claim 9 recites  comprising financing the seed based on blockchain data.  The term financing the seed is vague and indefinite. 
Claim 11 recites neach generation of the microbes are iteratively grown in a feedback loop; The term iteratively grown is vague and indefinite. 
 	The Examiner has considered the following factors to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a abstract idea without significantly more. The claim(s) recite(s) managing an agricultural process. This judicial exception is not integrated into a practical application for the reasons that follow. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 
 Claims 1-20 are directed to a method, one of the statutory categories of invention. Claim 1 is the represented claim used to see  if the method is a judicial exception.

Claim Construction
The representative claim is directed to a method, but is also reads on a judicial exception to the statutory class. The steps that make up the judicial exception are: 
selecting a seed with predetermined end product properties; 
selecting microbes to assist seed growth and providing the microbes to help the seed during early stage growth; 
 periodically capturing growth data; 
viewing the growth data by an interested party; and controlling an irrigation system in response to the growth data.


 
 
Judicial Exception
STEP 2A – 1 – The Abstract Idea  


 A claim will be considered “directed to" an abstract idea if (1) the claim recites subject matter falling within one of the following groupings of abstract ideas: (a) mathematical concepts; (b) certain methods of organizing human interactions, e.g., fundamental economic principles or practices, commercial or legal interactions; and ( c) mental processes, and (2) the claim does not integrate the abstract idea into a practical application. See Revised Guidance, 84 Fed.  Reg. at54--55.

Here, the steps fall within the groupings of certain methods of organizing human activity.  
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

STEP 2A - 2
 The next issue is whether the claims are directed to this concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application.

The claimed elements that go beyond the abstract idea include, planting a seed, monitoring with  one or more sensors, and storing the growth data on a blockchain

Viewed as a whole, claim 1 simply recites the concept of  managing an agricultural business information by reporting an agriculture  product’s origin, production and distribution data from compiled and 

or reduction of a particular article to a different state or thing, or applies or  uses the judicial exception in some other meaningful way beyond generally  linking the use of the judicial exception to a particular technological improvement.   The additional functions of the claims are recited at a high level of generality to simply perform the required functions of creating information, sending, receiving and downloading as set forth in the above, i.e., the functions of the abstract idea.  
  
Step 2B 

The additional elements that go beyond the abstract idea include use of the blockchain 

The issue is  whether the claim provides an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception.    Considered as an ordered combination, the computer components of the method claim adds nothing that is not already present when the steps are considered separately.  The sequences of routine steps are equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction).


 respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Looking to Applicant's specification, the examiner relies on the high level discussion of the invention – void of any specifics -  as evidence to support the conclusion is that the additional elements are well-understood, routine, conventional include the applicant’s specification, that the elements are so well-known that they do not need further description in the specification to meet 35 U.S.C. § 112(a). Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, the not patent eligible.
 
The following claims are additional methods but under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. The following dependent claim are ineligible under 2A and 2B, for being pre and post solution planting activity and are rejected for the same reasons as that of the seed planting of the representative claim. Under 2A, these dependent claims lack meaningful limitations in the claims  tied to technical explanations in the specification Under 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception.  

5. The method of claim 1, comprising dispensing fertilizer in response to the growth data.
6. The method of claim 1, comprising embedding the microbes in a fertilizer.
7. The method of claim 1, comprising coating the seed with the microbes.
11. The method of claim 1, wherein each generation of the microbes are iteratively grown in a feedback loop.
12. The method of claim 1, wherein each generation of the microbes are iteratively grown to increase microbes providing the predetermined end product property, comprising checking genetic data of each generation of microbes in a feedback loop to increase or decrease predetermined members of the microbes to achieve the determined end product property.
18. The method of claim 1, comprising providing seeds that provide food low in starch and sugar for a diabetic consumer.
The following claims are additional methods but under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. The following dependent claims are ineligible under 2A and 2B, each introduced limitations /elements that go beyond the abstract idea but the hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Under 2B, mere instructions to apply an exception 

2. The method of claim 1, wherein the seed comprises hemp and the blockchain comprises Hyperledger or Ethereum blockchain.
4. The method of claim 1, comprising adding entries to the blockchain as the seed moves from the farm to a consumer.
8. The method of claim 1, comprising receiving data from IoT (internet of things) sensors and communicating with a cloud to control a farm system.
9. The method of claim 1, comprising financing the seed based on blockchain data
10. The method of claim 1, comprising generating tokens used by farmers, farm suppliers, shippers, distributors, and retailers in an ecosystem.
20. The method of claim 19, comprising providing a network of trucks to pickup the end product by selecting in real-time one or more nearest trucks from a network of trucks, reviewing each truck’s shipping cost, and designating one of the trucks to transport the end product.
The following claims are additional methods but under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.   These judicial exceptions are not integrated into a practical application.  The claims do not include 
13. The method of claim 1, comprising sensing humidity, temperature, leaf property, soil property, or presence of an organism on the plant.
14. The method of claim 1, comprising capturing a leaf image and determining soil properties based from the leaf image.
15. The method of claim 1, comprising capturing a leaf image and determining soil properties based from the leaf image.
16. The method of claim 1, comprising capturing soil image and determining soil properties based therefrom.
17. The method of claim 1, comprising capturing an image of an organism on the plant, classifying the organism, and recommending a treatment for the organism.
18. The method of claim 1, comprising providing seeds that provide food low in starch and sugar for a diabetic consumer.
19. The method of claim 1, comprising providing a farmer with the seed and agreeing to buy an end product from the seed with the predetermined end product properties in advance of planting.
 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 



/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698